Leflar, J. I respectfully dissent. It seems to me that the property description, as published in the Arkansas Gazette on Oct. 25 and Nov. 1, 1941, was clear enough that any person acquainted with Little Rock real estate would know that it applied to the lot owned by appellee and could not apply to any other lot either in Little Rock or anywhere else. It is stated that there were other additions and subdivisions in the city of Little Rock with which, under the description employed, there might have been confusion. The description employed was: “Joseph McCoppins Subdivision of Lots in City of Little Bock — Young Men’s Building Association — Lots 1, 2, 3, 4, blk, 27 Fulton s, lot 3.” (The Young Men’s Building Association was appellee’s immediate vendor.) There is in Little Rock a “Joseph McCoppin’s subdivision of Lots 23, 24, 25, 26, Block 27, Fulton’s South Addition to Little Rock, Ark.,” but the difference between “lots 1, 2, 3, 4” and “lots 23, 24, 25, 26” makes it impossible to confuse this with the published description. There is a “McCoppin’s Subdivision of Block 10, Wat Worthen’s Addition to Little Rock, Ark.” That is not even slightly similar to the published description employed in this case. There is a “Fulton’s addition to the City of Little Rock, Ark.” But there is no Joseph McCoppin Subdivision in it, and no one acquainted with Little Rock realty, reading the published description employed in this case, would think that it related to that “Fulton’s Addition.” The only McCoppin subdivisions that are in a Fulton Addition are parts of “Fulton’s South Addition. ’ ’ “Fulton’s South Addition to the City of Little Rock, Ark.” affords no basis for confusion, because it is the area of which the lot now in question is actually a part.1  If the published description of land advertised for tax sale is actually inaccurate, or if it is so incomplete as not to describe the land at all, the tax sale based on it should be set aside. But if the description is sufficient to identify the land conclusively to one who knows its proper description and who also knows any other descriptions with which it might be confused, then the description is adequate. The law does not require that the description be sufficient to identify the land to an owner who does not know the correct description either of his own land or of other land with a somewhat similar description, just as it does not require that the description identify the land to one who cannot read. It seems to me that in the present case the majority of the court are requiring a degree of perfectness in description that goes beyond practical usefulness in identifying land, and approaches dangerously the standard of perfection for perfection’s sake.   This analysis of Little Rock real estate descriptions is based not on judicial knowledge but rather on evidence introduced by appellee in the trial below for the purpose of establishing inadequacy of the published description.